On March 31, 2010, the defendant was sentenced to twenty-five (25) years in the Montana Women’s Prison, with fifteen (15) years suspended, for the offense of Charge I: Theft by Embezzlement, a felony. This sentence shall run concurrently with the Defendant’s Ravalli County sentence that was imposed in DC-03-204. The Defendant shall be designated a persistent felony offender.
On October 8,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Phillips. The state was represented by Bill Fulbright, who appeared via videoconference.
Before hearing the application, Mr. Phillips advised the Sentence Review Division that he spoke with the defendant just prior to the hearing. Ms. Hallford informed Mr. Phillips that she wishes to continue her hearing due to her counsel, Kris Copenhaver recently informing her that she will need additional time to prepare and investigate her case prior to the sentence review hearing. Mr. Phillips requested a continuance on behalf of the defendant and Ms. Copenhaver.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearings in April 2011. Notice will be sent four weeks prior to the hearing providing the actual date and time.
Done in open Court this 8th day of October, 2010.
DATED this 21st day of October, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.